DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 9, the limitations of 1) an electrical conductor, which is constructed in a correspondingly identical manner to the first-mentioned electrical conductor , but instead . . . .” is ambiguous and confusing.  It is confusing and contradictory to claim that the “electrical conductors” are both identical but have completely different structures, such that one plugs into the other.  If one plugs into the other, for example as disclosed in the specification, they are not identical as claimed.  The claim is self-contradicting and given little weight.
Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


	Claims 1, 2, 9,  10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Boyer et al. US 9991620 (“Boyer”) in view of Fujimori et al. US 2021/0309522 (“Fujimori”).
	Regarding claim 1, Boyer discloses  an electrical An electrical conductor (12, 18,) having an electrical contact element (18, and the portion of 12 on 18) and that has at least one electrical contact point (col. 5, lines 10-15), 
wherein the “conductor” has a conductor (“bundle,” 12a, 12b) formed of carbon nanotubes (col. 5, line 3).
Boyer does not discuss the particular structure of the “bundle” 12a.  Fujimori teaches a wire or “bundle” 10 that is formed of individual cores 1 of carbon-nanostructure-based fiber (paragraph 0090).
It would have been obvious to make the Boyer carbon-nanotube “bundle” (12a, 12b) having the structure of the carbon nanotube wire taught in Fujimori, including cores of carbon nanotube fibers. The reason for doing so would have been to have a wire having high tensile strength and high conductivity (Fujimori paragraph 0095).
The particular cores of the bundle that are in position to contact opposing cores of  the mating wire or bundle (14a, 14b) can be considered to be the claimed “individual cores.”  As such, a segment of each individual core has at least the one contact point of the contact element.
	Per claim 2, as taught in Fujimori, the individual cores run for the most part essentially in parallel with one another (Fujimori paragraph 0090).
Per claim 9, Boyer discloses an electrical an electrical interface (10) having at least one electrical conductor according to claim 1, and a further electrical conductor (14, 18).  The connectors mate via plugging elements 20F and 20M.
Per claim 10, Boyer discloses an electrical conductor (12, 18) having an electrical contact element (18, and the portion of 12 on 18) that is associated with an interface (10) and that has at least one electrical contact point (col. 5, lines 10-15), wherein the “conductor” has a conductor (“bundle,” 12a, 12b) formed of carbon nanotubes (col. 5, line 3).
Boyer does not discuss the particular structure of the “bundle” 12a.  Fujimori teaches a wire or “bundle” 10 that is formed of individual cores 1 of carbon-nanostructure-based fiber (paragraph 0090).
It would have been obvious to make the Boyer carbon-nanotube “bundle” (12a, 12b) having the structure of the carbon nanotube wire taught in Fujimori, including cores of carbon nanotube fibers. The reason for doing so would have been to have a wire having high tensile strength and high conductivity (Fujimori paragraph 0095).
The particular cores of the bundle that are in position to contact opposing cores of  the mating wire or bundle (14a, 14b) can be considered to be the claimed “individual cores.”  As such, a segment of each individual core has at least the one contact point of the contact element
Per claim 11, as taught in Fujimori, the individual cores run for the most part essentially in parallel with one another (Fujimori paragraph 0090).

Allowable Subject Matter
Claims 3-8 and 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/ROSS N GUSHI/             Primary Examiner, Art Unit 2833